Illinois Official Reports

                                       Appellate Court



                           People v. Rogers, 2014 IL App (4th) 121088



Appellate Court           THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                   JOHN W. ROGERS, Defendant-Appellant.



District & No.            Fourth District
                          Docket No. 4-12-1088



Filed                     July 25, 2014
Modified upon
denial of rehearing       August 20, 2014



Held                       Defendant’s conviction for aggravated battery was upheld,
(Note: This syllabus notwithstanding his contention that the trial court erred in admitting
constitutes no part of the evidence concerning the uncharged threats defendant made shortly
opinion of the court but before the charged offense, since that evidence explained why the
has been prepared by the victims did not promptly report defendant’s offenses and
Reporter of Decisions demonstrated defendant’s consciousness of his guilt and there was no
for the convenience of fear of prejudice due to the overwhelming evidence of defendant’s
the reader.)               guilt; however, the cause was remanded to allow the trial court, not the
                           circuit clerk, to assess the mandatory fines.



Decision Under            Appeal from the Circuit Court of Sangamon County, No. 12-CF-242;
Review                    the Hon. Chris Perrin, Judge, presiding.



Judgment                  Affirmed in part and vacated in part; cause remanded with directions.
     Counsel on               Michael J. Pelletier, Jacqueline L. Bullard, and Kelly M. Weston, all
     Appeal                   of State Appellate Defender’s Office, of Springfield, for appellant.

                              John Milhiser, State’s Attorney, of Springfield, (Patrick Delfino,
                              David J. Robinson, and Allison Paige Brooks, all of State’s Attorneys
                              Appellate Prosecutor’s Office, of counsel), for the People.



     Panel                    JUSTICE POPE delivered the judgment of the court, with opinion.
                              Justices Turner and Steigmann concurred in the judgment and
                              opinion.


                                               OPINION

¶1         Following a September 2012 jury trial, defendant, John W. Rogers, was found guilty of
       aggravated battery (720 ILCS 5/12-3.05(a)(1) (West Supp. 2011)) and not guilty of unlawful
       restraint (720 ILCS 5/10-3 (West 2012)). In November 2012, the trial court sentenced
       defendant to 5 years’ imprisonment, with credit for 206 days served, but did not impose any
       fines as part of the sentence. The circuit clerk issued various assessments. Defendant appeals,
       arguing (1) the trial court abused its discretion by admitting evidence of uncharged crimes; and
       (2) the clerk of the circuit court improperly assessed fines against him. We affirm in part,
       vacate in part, and remand the cause with directions.

¶2                                          I. BACKGROUND
¶3         In March 2012, the State charged defendant by information with one count of aggravated
       battery (720 ILCS 5/12-3.05(a)(1) (West Supp. 2011)) and one count of unlawful restraint (720
       ILCS 5/10-3 (West 2012)). The charges generally alleged on March 23, 2012, defendant struck
       the 15-year-old victim, C.C. (born January 3, 1997), in the face, breaking his nose, and
       detained the minor victim in defendant’s vehicle against his will. The matter proceeded to a
       jury trial in September 2012.
¶4         During the State’s opening statement, defendant objected to any references to his conduct
       at a workshop–namely, allegations defendant took the victim and his 14-year-old friend, Z.C.
       (born May 1, 1997), to a workshop in the country, placed the victim’s arm in a vise, threatened
       to cut it off with a power saw, and threatened to kill the boys if they told anyone about the
       incident. The trial court found the evidence relevant to explain the boys’ fear of defendant and
       overruled the objection.
¶5         At trial, the victim testified he was standing outside Z.C.’s apartment building when
       someone walked up behind him and gouged his eyes. He was in shock at what happened but
       recognized the assailant as his father’s friend. The victim willingly went with defendant into
       his pickup truck, where defendant struck him in the nose and questioned him about breaking
       into his house. The victim was bleeding from his nasal injury and defendant drove the victim to
       defendant’s house to clean up the blood. After cleaning up, defendant, defendant’s girlfriend,
       Debra Beck, and the victim drove back to Z.C.’s apartment to pick up Z.C. Defendant drove


                                                  -2-
       everyone back to defendant’s house to drop off Beck. He then drove the victim and Z.C. to a
       workshop in the country.
¶6          At the workshop, defendant placed the victim’s arm in a vise and told him his hand “was
       going to be smashed until there was nothing there.” The victim was able to free his hand from
       the vise but defendant told the victim not to fight and put his forearm back into the vise.
       Defendant started a power saw and threatened to cut off the victim’s arm. The victim was
       scared and begged for his life. Defendant eventually let the victim out of the vise and drove the
       boys back to Z.C.’s apartment. Defendant stated he would find and kill the boys if they “told
       anyone” about the incident. When defendant dropped the boys off at Z.C.’s apartment, the
       victim noticed his nose was bent “sideways.” The victim and Z.C. agreed not to tell anyone, to
       “let it blow over” and “get it out of our life.” The next day, the victim told his mother he was in
       a fight with an older teenager because he was too terrified to tell her about defendant. The
       victim required surgery to fix his broken nose.
¶7          Z.C. testified he and the victim were outside Z.C.’s apartment when defendant grabbed the
       victim and put him in a truck. Z.C. thought he heard defendant say to the victim, “You have
       something of mine.” He thought defendant was the victim’s dad and he went inside his
       apartment. When defendant and the victim returned to Z.C.’s apartment, Z.C. noticed the
       victim’s nose was bent sideways. Z.C. went in defendant’s truck because he thought defendant
       “wanted to talk for a minute.” Defendant drove the victim, Z.C., and Beck to defendant’s house
       to drop off Beck and retrieve a key to the workshop. Defendant drove the boys to his workshop
       in the country. There, defendant put the victim’s hand in a vise and said he was going to crush
       it. Defendant also said he was going to put the victim’s head in the vise and “crush his eyeballs
       out.” The victim pulled his arm out of the vise, and defendant grabbed him and said, “Do you
       want me to slap you?” Defendant put the victim’s arm back in the vise, grabbed a power saw,
       “revv[ed] it up,” and threatened to cut the victim’s hand off. Defendant eventually let the
       victim go and drove the boys back to Z.C.’s apartment. Defendant threatened to kill the boys if
       they “were to tell anybody.” Z.C. testified he was too scared to tell anyone until the police
       visited him.
¶8          The victim’s mother testified that on March 27, 2012, defendant came to her home and
       asked to speak with her husband. Her husband was at work, and defendant proceeded to tell the
       victim’s mother that he was responsible for breaking her son’s nose. Defendant informed her
       he thought her son stole marijuana and wanted to teach him a lesson. He explained he put her
       son into his vehicle, slapped him, cleaned him, “took him out to the country to his dad’s
       machine shed *** [and] put his hand in a vise.” Defendant offered to apologize and help pay
       the victim’s medical bills. The victim’s mother told defendant to leave her house, and she
       called the police to report the incident.
¶9          Detective Lee Rowden interviewed defendant and informed him of the allegations against
       him. Defendant said he knew the victim’s family but “adamantly denied” the allegations.
¶ 10        Defendant called Beck to testify on his behalf. She testified she was with defendant on
       March 23, 2012. They ran errands, went to her son’s house for a birthday party, picked up Levi
       Powers (a mutual friend), and went to defendant’s “shed out in the country.” While at the shed,
       defendant, Levi Powers, and Beck worked on Beck’s new car. The three left the shed at the
       same time, around 9:30 p.m., stopped for pizza, and returned home to watch a movie before
       falling asleep. Beck initially told the police defendant was working all day on March 23 and
       spent the night at a friend’s house in Springfield.


                                                    -3-
¶ 11       Levi Powers testified and corroborated Beck’s testimony that he, Beck, and defendant
       spent March 23 working together on Beck’s car, eating pizza, and watching a movie.
¶ 12       Following deliberations, the jury found defendant guilty of aggravated battery and not
       guilty of unlawful restraint.
¶ 13       Defendant filed a posttrial motion to vacate the guilty verdict and hold a new trial because
       evidence of uncharged crimes–i.e., the incident at defendant’s workshop–should not have been
       introduced at trial.
¶ 14       In November 2012, the trial court held a hearing on defendant’s posttrial motion and
       sentencing. The court denied the motion. The State noted defendant was in his forties (born
       October 14, 1968) and argued for a sentence of 10 years; defense counsel noted aggravated
       battery is a probationable offense and argued for a sentence of probation or if the court
       imposed a prison sentence, 2 to 4 years. The court sentenced defendant to five years’
       imprisonment but did not impose any fines. The fine schedule issued by the circuit clerk
       includes, inter alia, the following assessments: (1) $5 child advocacy, (2) $15 State Police
       operations assistance, (3) $5 drug court, (4) $2 State’s Attorney automation, (5) $100 violent
       crime victims assistance, and (6) $10 probation operations assistance.
¶ 15       This appeal followed.

¶ 16                                           II. ANALYSIS
¶ 17                             A. Admissibility of Other-Crimes Evidence
¶ 18        Defendant asserts the trial court abused its discretion when it allowed evidence of an
       uncharged crime he perpetrated shortly before threatening to kill the victim and a witness. The
       State argues the evidence is admissible because it is relevant to defendant’s consciousness of
       guilt. We agree with the State.
¶ 19        “It is well settled under the common law that evidence of other crimes is admissible if
       relevant for any purpose other than to show a defendant’s propensity to commit crimes.”
       People v. Chapman, 2012 IL 111896, ¶ 19, 965 N.E.2d 1119; see also Ill. R. Evid. 404(b) (eff.
       Jan. 1, 2011) (“Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith ***.”). Evidence of other
       crimes is admissible to show motive, intent, identity, lack of mistake and modus operandi.
       People v. Dabbs, 239 Ill. 2d 277, 283, 940 N.E.2d 1088, 1093 (2010) (collecting cases).
       However, even if such evidence is offered for a permissible purpose, it “will not be admitted if
       its prejudicial impact substantially outweighs its probative value.” Chapman, 2012 IL 111896,
       ¶ 19, 965 N.E.2d 1119.
¶ 20        The admissibility of evidence rests within the discretion of the trial court, and its decision
       will not be disturbed absent an abuse of that discretion. People v. Becker, 239 Ill. 2d 215, 234,
       940 N.E.2d 1131, 1142 (2010). “An abuse of discretion will be found only where the trial
       court’s ruling is arbitrary, fanciful, unreasonable, or where no reasonable person would take
       the view adopted by the trial court.” (Internal quotation marks omitted.) People v. Johnson,
       368 Ill. App. 3d 1146, 1155, 859 N.E.2d 290, 298-99 (2006).
¶ 21        In this case, evidence relating to defendant’s conduct in the workshop (e.g., placing the
       victim’s hand in a vise and threatening to cut off his arm with a power saw) and the ensuing
       threat to kill the victim and a witness were admitted to show why the boys were afraid of
       defendant and did not report the incident. The incident at the workshop vividly explains why
       neither the victim nor Z.C. promptly disclosed defendant’s offenses to their parents or law

                                                    -4-
       enforcement. Defendant’s threat to kill the boys was an attempt to intimidate witnesses and
       avoid police detection. Such conduct indicates consciousness of guilt. See People v. Gambony,
       402 Ill. 74, 80, 83 N.E.2d 321, 325 (1948) (an attempt to suppress evidence or obstruct an
       investigation is relevant as evincing consciousness of guilt); see also People v. Jones, 82 Ill.
       App. 3d 386, 393, 402 N.E.2d 746, 750 (1980) (evidence of attempted intimidation of a
       witness shows consciousness of guilt and is thus relevant). Thus, the trial court did not err in
       admitting the evidence.
¶ 22       Further, we cannot say the incident was unduly prejudicial as the evidence against
       defendant was overwhelming. C.C. testified defendant gouged his eyes and struck him in the
       nose, causing it to bleed and bend to the side. Z.C. testified defendant approached C.C., said,
       “You have something of mine,” and took him to his pickup truck. When defendant and the
       victim returned to Z.C.’s apartment, Z.C. noticed the victim’s nose was bent sideways. C.C.’s
       mother testified defendant came to her house and informed her he punched her son in the nose
       and put his hand in a vise. Defendant offered to apologize and help pay any medical bills. All
       three witnesses identified defendant in a photo lineup.
¶ 23       Defendant’s conduct at the workshop demonstrated his consciousness of guilt regarding
       the battery charge. No danger of unfair prejudice arose in admitting testimony about the
       workshop incident as the evidence against defendant was overwhelming. Thus, the trial court
       did not abuse it discretion in admitting evidence about defendant’s conduct at the workshop.

¶ 24                                              B. Fines
¶ 25       Defendant argues this court must vacate fines imposed by the circuit clerk, as the clerk
       lacked authority to impose the fines. Further, defendant asserts, should the trial court impose
       fines on remand, he should receive a $5 per diem credit against those fines (725 ILCS 5/110-14
       (West 2012)). The State concedes fines must be imposed judicially and defendant’s case
       should be remanded for judicial imposition of mandatory fines, subject to available
       incarceration credit against creditable fines. Finally, the parties dispute whether the probation
       operations assistance assessment is a fine or fee. 705 ILCS 105/27.3a(1.1) (West 2012) (added
       by Pub. Act 97-761 (eff. July 6, 2012)).

¶ 26                            1. Assessments Imposed by the Circuit Clerk
¶ 27       Defendant argues the clerk of the Sangamon County circuit court improperly imposed
       fines. The State agrees the clerk cannot impose fines but requests these and additional
       mandatory fines be reimposed. We accept the State’s concession in part.
¶ 28       “This court has consistently held the circuit clerk does not have the power to impose fines.”
       People v. Montag, 2014 IL App (4th) 120993, ¶ 37, 5 N.E.3d 246. Fines imposed by the clerks
       of the circuit courts “flagrantly run contrary to the law, and we trust this unauthorized practice
       will end without the necessity of this court issuing rules to show cause.” People v. Williams,
       2013 IL App (4th) 120313, ¶ 16, 991 N.E.2d 914.
¶ 29       In this case, the record before us affords no indication the trial court imposed any fines
       orally at sentencing, in its docket entry, by the written sentencing judgment entered November
       20, 2012, or by supplemental sentencing judgment. However, the fine schedule issued by the
       circuit clerk shows the following assessments: $5 for child advocacy (55 ILCS 5/5-1101(f-5)
       (West 2012)), $15 for State Police operations assistance (705 ILCS 105/27.3a(1), (1.5), (5)
       (West 2010) (added by Pub. Act 96-1029 (eff. July 13, 2010))), $5 for drug court (55 ILCS

                                                   -5-
       5/5-1101(f) (West 2012)), $2 State’s Attorney automation fee (55 ILCS 5/4-2002(a) (West
       2012) (amended by Pub. Act 97-673, § 5 (eff. June 1, 2012))), and $100 for violent crime
       victims assistance (725 ILCS 240/10(b) (West 2012)). We accept the State’s concession the
       circuit clerk is without authority to impose the following mandatory fines: $5 child advocacy,
       $5 drug court, and $100 violent crime victims assistance. People v. Chester, 2014 IL App (4th)
       120564, ¶ 32, 5 N.E.3d 227. Accordingly, we vacate these assessments and remand the cause
       for the trial judge to impose these fines. Montag, 2014 IL App (4th) 120993, ¶ 37, 5 N.E.3d
       246.
¶ 30       However, we do not accept the State’s concession regarding the $2 State’s Attorney
       automation fee (55 ILCS 5/4-2002(a) (West 2012) (amended by Pub. Act 97-673, § 5 (eff.
       June 1, 2012))). The assessment is a fee because it “is intended to reimburse the State’s
       Attorneys for their expenses related to automated record-keeping systems.” People v. Warren,
       2014 IL App (4th) 120721, ¶ 108. Thus, the circuit clerk may properly impose the $2 State’s
       Attorney assessment even though it became law after defendant committed the offenses
       charged in this case. People v. Dalton, 406 Ill. App. 3d 158, 163, 941 N.E.2d 428, 434 (2010)
       (“The prohibition against ex post facto laws applies only to laws that are punitive. It does not
       apply to fees, which are compensatory instead of punitive.”).
¶ 31       Additionally, the State correctly concedes the circuit clerk is without authority to impose
       the $15 State Police operations assistance assessment.

¶ 32                                2. Probation Operations Assistance
¶ 33       The parties dispute whether the probation operations assistance assessment is a fine or fee
       (705 ILCS 105/27.3a(1.1) (West 2012) (added by Pub. Act 97-761 (eff. July 6, 2012))).
       Defendant argues it is a fine given its punitive nature and automatic application in “felony,
       traffic, misdemeanor, local ordinance, or conservation case[s] upon a judgment of guilty or
       grant of supervision.” 705 ILCS 105/27.3a(1.1) (West 2012) (added by Pub. Act 97-761 (eff.
       July 6, 2012)). If it is characterized as a fine, it cannot be assessed against defendant as his
       offense was committed prior to the effective date of the statute creating this assessment.
       Devine, 2012 IL App (4th) 101028, ¶ 10, 976 N.E.2d 624. In response, the State argues the
       probation assessment is compensatory in nature because the $10 charge is to reimburse the
       State for costs incurred–namely, the presentence investigation conducted by the probation
       office–as a result of defendant’s prosecution.
¶ 34       Because the imposition of fines and fees raises a question of statutory interpretation, we
       review the imposition of the probation operations assistance assessment de novo. See People v.
       Price, 375 Ill. App. 3d 684, 697, 873 N.E.2d 453, 465 (2007).
¶ 35       The supreme court has recognized, despite their label as fees, certain assessments imposed
       pursuant to a conviction are fines. People v. Graves, 235 Ill. 2d 244, 250, 919 N.E.2d 906,
       909-10 (2009); People v. Jones, 223 Ill. 2d 569, 599-600, 861 N.E.2d 967, 985-86 (2006). The
       nature of an assessment determines whether the assessment constitutes a fine or a fee. Fines are
       “ ‘pecuniary punishment[s] imposed as part of a sentence on a person convicted of a criminal
       offense.’ ” Id. at 581, 861 N.E.2d at 975 (quoting People v. White, 333 Ill. App. 3d 777, 781,
       776 N.E.2d 836, 839 (2002)). Conversely, fees do not “ ‘punish a defendant in addition to the
       sentence he received’ ”; rather, a fee is “ ‘a collateral consequence of the defendant’s
       conviction’ ” that reimburses the State for an expense related to the defendant’s prosecution.
       Id. The primary inquiry is whether the assessment “seek[s] to compensate the [S]tate for any


                                                  -6-
       costs incurred as the result of prosecuting the defendant.” Id. at 600, 861 N.E.2d at 986. If the
       assessment is compensatory in nature, it constitutes a fee. Therefore, even if the statutory
       language labels an assessment as a “fee,” the assessment still operates as a fine if it fails to
       reimburse the State for actual costs incurred in prosecuting the defendant. See Graves, 235 Ill.
       2d at 254-55, 919 N.E.2d at 912.
¶ 36        At issue in this case is whether the probation operations assistance assessment is a fine or
       fee. Section 27.3a(1.1) of the Clerks of Courts Act, in relevant part, provides that the clerk of
       “any county that imposes a fee pursuant to subsection 1 of this Section shall also charge and
       collect an additional $10 operations fee for probation and court services department
       operations.” 705 ILCS 105/27.3a(1.1) (West 2012) (added by Pub. Act 97-761 (eff. July 6,
       2012)). The fee “shall be paid by the defendant in any felony, traffic, misdemeanor, local
       ordinance, or conservation case upon a judgment of guilty or grant of supervision.” 705 ILCS
       105/27.3a(1.1) (West 2012) (added by Pub. Act 97-761 (eff. July 6, 2012)).
¶ 37        In this case, defendant was eligible for (and requested) probation as his sentence and the
       trial court ordered the probation office to conduct a presentence investigation and prepare a
       report of its findings to aid the trial court during sentencing. The charge imposed here is
       compensatory in nature because it reimburses the State for costs incurred as the result of
       prosecuting the defendant. Jones, 223 Ill. 2d at 600, 861 N.E.2d at 986 (the “most important
       fact” is whether the assessment seeks “to compensate the [S]tate for any costs incurred as the
       result of prosecuting the defendant”); see also People v. White, 333 Ill. App. 3d 777, 782, 776
       N.E.2d 836, 840 (2002) (holding probation fees to be compensatory in nature); People v.
       Despenza, 318 Ill. App. 3d 1155, 1157, 744 N.E.2d 912, 914 (2001) (finding probation fees
       were not a fine where they were not imposed as a pecuniary punishment).
¶ 38        Indeed, the compensatory nature of the assessment will change in cases where the
       probation office is not involved in a defendant’s prosecution. In these cases, the probation
       assessment constitutes a fine because it is unrelated to costs incurred by the State as a result of
       a prosecution. See, e.g., People v. Unander, 404 Ill. App. 3d 884, 886, 936 N.E.2d 795, 797
       (2010) (drug court fees are fines where the record fails to show the fee was intended to
       reimburse the State for prosecuting the defendant); People v. Sulton, 395 Ill. App. 3d 186, 192,
       916 N.E.2d 642, 647 (2009) ($10 drug-court assessment was a fine because defendant was not
       prosecuted in the county’s drug or mental-health court system and the assessment did not apply
       to the prosecution of his case). We recognize “[t]he trial courts must now address in each
       criminal case whether each of the myriad of fees and fines is a fee or a fine as to each defendant
       depending on the conviction, the sentence, and the penalty.” Id. at 191, 916 N.E.2d at 646. This
       sentencing dilemma places an enormous burden on the trial courts and perhaps the legislature
       will see fit to correct this confusion. Id.
¶ 39        In sum, the probation assessment in this case is a fee that is not subject to an ex post facto
       violation and we leave intact the $10 fee for probation and court services department
       operations. People v. Bishop, 354 Ill. App. 3d 549, 562, 821 N.E.2d 677, 690 (2004).

¶ 40                     3. Remand Directions and Sentence Assessment Credit
¶ 41       On remand, the trial court should reimpose the following mandatory fines: $5 for child
       advocacy (55 ILCS 5/5-1101(f-5) (West 2012)), $5 for drug court (55 ILCS 5/5-1101(f) (West
       2012)), $10 for county jail medical (730 ILCS 125/17 (West 2012)), $30 to fund expungement
       of juvenile records (730 ILCS 5/5-9-1.17 (West 2010)), $8 for violent crime victims assistance


                                                    -7-
       (725 ILCS 240/10(b) (West 2012) ($4 for $40 of fine imposed, or fraction thereof, in effect
       prior to the amendment by Public Act 97-816, § 10 (eff. July 16, 2012))), $20 for the criminal
       surcharge fine (730 ILCS 5/5-9-1(c) (West 2012) ($10 for $40 of fine imposed, or fraction
       thereof)), and the $15 State Police operations assistance assessment (705 ILCS 105/27.3a(1),
       (1.5), (5) (West 2010) (added by Pub. Act 96-1029 (eff. July 13, 2010))). We leave intact the
       $2 State’s Attorney automation fee (55 ILCS 5/4-2002(a) (West 2012) (amended by Pub. Act
       97-673, § 5 (eff. June 1, 2012))) and $10 fee for probation and court services department
       operations (705 ILCS 105/27.3a(1.1) (West 2012) (added by Pub. Act 97-761 (eff. July 6,
       2012))).
¶ 42       Defendant requests credit under section 110-14(a) of the Code of Criminal Procedure of
       1963 (Code) (725 ILCS 5/110-14(a) (West 2012)) against his fines. Section 110-14(a) of the
       Code (725 ILCS 5/110-14(a) (West 2012)) provides, in pertinent part, as follows: “Any person
       incarcerated on a bailable offense who does not supply bail and against whom a fine is levied
       on conviction of such offense shall be allowed a credit of $5 for each day so incarcerated upon
       application of the defendant.” Defendant received 206 days of credit for time served. Thus,
       defendant has up to $1,030 in credit available against creditable fines.
¶ 43       The $8 violent crime victims assistance fine (725 ILCS 240/10(b) (West 2012)), $20
       criminal surcharge fine (730 ILCS 5/5-9-1(c) (West 2012)), and $10 county jail medical fine
       (730 ILCS 125/17 (West 2012)) are not eligible for monetary credit. We remand for the trial
       court to calculate and impose the mandatory fines and apply the monetary credit to eligible
       fines.

¶ 44                                         III. CONCLUSION
¶ 45       For the reasons stated, we affirm defendant’s conviction for aggravated battery and vacate
       the mandatory fines imposed by the clerk of the Sangamon County circuit court. We remand
       with directions that the trial court (1) reimpose the mandatory fines in this case, (2) direct the
       circuit clerk to apply defendant’s statutory credit against creditable fines, and (3) issue an
       amended sentencing judgment consistent with this opinion. We further direct the trial court to
       provide a copy of this opinion to the circuit clerk so he has specific notice of our rulings herein.
       As part of our judgment, we award the State its $50 statutory assessment against defendant for
       costs of this appeal. 55 ILCS 5/4-2002(a) (West 2012).

¶ 46      Affirmed in part and vacated in part; cause remanded with directions.




                                                    -8-